  Case: 3:18-cr-00079-TMR Doc #: 147 Filed: 09/24/20 Page: 1 of 4 PAGEID #: 2598




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                          :
                                                    :
                  Plaintiff,                        :   Case No.      3:18-cr-00079
                                                    :
        v.                                          :   Judge Thomas M. Rose
                                                    :
 MICHAEL D. BUSCH (1),                              :
                                                    :
                 Defendant.                         :
______________________________________________________________________________

                        FINAL ORDER OF FORFEITURE
______________________________________________________________________________

       Upon the United States’ Motion for Preliminary Order of Forfeiture (Doc. 134), and the

Court’s review of the evidence in the record and the parties’ recent submissions following the

September 8, 2020 hearing (Docs. 137 and 138), the Court HEREBY FINDS THAT:

       On February 28, 2019, a federal grand jury returned a 42-count Second Superseding

Indictment charging, in relevant part, defendant Michael D. Busch in Count 2 with conspiracy to

commit SNAP fraud in violation of 7 U.S.C. § 2024(b), theft of government property in violation

of 18 U.S.C. § 641, submitting false claims to the United States in violation of 18 U.S.C. § 287,

and wire fraud in violation of 18 U.S.C. § 1343, all in violation of 18 U.S.C. § 371. Counts 5, 6,

9, 10, and 12-18 charged Michael D. Busch with SNAP fraud in violation of 7 U.S.C. § 2024(b),

and Counts 25, 26, 29, 30, and 32-38 charged Michael D. Busch with wire fraud in violation of 18

U.S.C. § 1343.

       Forfeiture allegations in the Second Superseding Indictment provided notice to the

defendant that the United States would seek the forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C)

                                                1
  Case: 3:18-cr-00079-TMR Doc #: 147 Filed: 09/24/20 Page: 2 of 4 PAGEID #: 2599




and 28 U.S.C. § 2461(c), of any property, real or personal, which constitutes or is derived from

proceeds traceable to the violations and that the United States would seek the forfeiture of

substitute property pursuant to 21 U.S.C. § 853(p).

       On June 21, 2019, the jury returned verdicts finding defendant Michael D. Busch guilty on

Counts 2, 5, 6, 9, 10, 12-18, 25, 26, 29, 30, and 32-38 of the Second Superseding Indictment.

       The parties agreed that the Court would make the forfeiture determinations. See Fed. R.

Crim. P. 32.2(b)(1).

       Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), the Court finds that the

defendant Michael D. Busch obtained proceeds in the amount of $87,192 from the conspiracy to

commit SNAP fraud and wire fraud as set forth in Count 2 of the Second Superseding Indictment

and from the commission of wire fraud as set forth in Counts 25, 26, 29, 30, and 32-38 of the

Second Superseding Indictment.     The Court explained its basis for determining that amount

during the September 8, 2020 hearing.    (See also Doc. 110 at PAGEID # 1254-55; Doc. 127 at

PAGEID # 2248.) The Court finds that forfeiture is mandatory and appropriate in this case, in

accordance with 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. 1956(c)(7)(D), 18 U.S.C. § 1956(c)(7)(A),

18 U.S.C. § 1961(1)(B), 7 U.S.C. § 2024, 18 U.S.C. § 371, and 28 U.S.C. § 2461.        See also

United States v. Schwartz, 503 F. App’x 443, 448-49 (6th Cir. 2012) (citing United States v.

Boring, 557 F.3d 707, 714 (6th Cir. 2009)); United States v. Taylor, 582 F.3d 558, 566 (5th Cir.

2009) (cited favorably in Schwartz) (holding that the district court properly adhered to the

mandatory language found within the statutory scheme).

       The defendant commingled his legitimate proceeds with his fraudulent proceeds, and those

amounts cannot be divided without difficulty. Therefore, in accordance with 21 U.S.C. § 853, 28



                                                2
  Case: 3:18-cr-00079-TMR Doc #: 147 Filed: 09/24/20 Page: 3 of 4 PAGEID #: 2600




U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2(e), the United States is entitled to the forfeiture of the

following property (hereinafter the “substitute asset”) because one or more of the conditions in 21

U.S.C. § 853(p) have been met:

       a.      $87,192.00 in U.S. Currency.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      A personal money judgment, in the amount of $87,192.00, is entered against

defendant Michael D. Busch pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

       2.      All right, title, and interest in the substitute asset is condemned and forfeited to the

United States pursuant to 21 U.S.C. § 853(p).

       3.      The United States is authorized to seize the substitute asset, pursuant to 21 U.S.C.

§ 853(g) and Fed. R. Crim. P. 32.2(b)(3), whether held by the defendant or a third party; conduct

any discovery for identifying, locating, or disposing of the property; and to commence proceedings

that comply with any statutes governing third party rights.

       4.      In accordance with the direction provided by the Attorney General and Fed. R.

Crim. P. 32.2(b)(6), the United States shall publish notice of this Order and send notice to any

person who reasonably appears to be a potential claimant with standing to contest the forfeiture in

the ancillary proceeding.     Publication must take place as described in Supplemental Rule

G(4)(a)(iii) of the Federal Rules of Civil Procedure, and may be by any means described in

Supplemental Rule G(4)(a)(iv). Publication is unnecessary if any exception in Supplemental Rule

G(4)(a)(i) applies.

       5.      The notice must describe the forfeited property, state the times under the applicable

statute when a petition contesting the forfeiture must be filed, and state the name and contact



                                                  3
  Case: 3:18-cr-00079-TMR Doc #: 147 Filed: 09/24/20 Page: 4 of 4 PAGEID #: 2601




information for the Assistant United States Attorney to be served with the petition. The notice

may be sent in accordance with Supplemental Rules G(4)(b)(iii)-(v).

        6.      Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the defendant, asserting

a legal interest in the substitute asset, who wishes to contest the forfeiture of the subject assets

must, within thirty (30) days of the final publication of notice or of receipt of actual notice,

whichever is earlier, file a petition in the United States District Court for the Southern District of

Ohio for a hearing to adjudicate the validity of the alleged legal interest in the substitute asset.

        7.      Any petition filed by a third party shall be signed by the petitioner under penalty of

perjury and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

property; the time and circumstances of the petitioner’s acquisition of the right, title, or interest in

the property; any additional facts supporting the petitioner’s claim; and the relief sought.

        8.      The United States shall have clear title to the substitute asset following the Court’s

disposition of all third party interests, or if no third party petitions are timely filed, following the

expiration of the period provided by statute for the filing of third party petitions.

        9.      This Order of Forfeiture is final as to the defendant and shall be made part of his

sentence and included in his Judgment. This Order remains preliminary as to third parties until

the ancillary proceeding is concluded.

        10.     The Court shall retain jurisdiction to enforce this Order and to amend it as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).

        DONE and ORDERED in Dayton, Ohio, this Thursday, September 24, 2020.


                                                                     s/Thomas M. Rose
                                                             ________________________________
                                                                     THOMAS M. ROSE
                                                             UNITED STATES DISTRICT JUDGE

                                                   4
